Exhibit 25.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM T-1 STATEMENT OF ELIGIBILITY UNDER THE TRUST INDENTURE ACT OF 1 DESIGNATED TO ACT AS TRUSTEE CHECK IF AN APPLICATION TO DETERMINE ELIGIBILITY OF A TRUSTEE PURSUANT TO SECTION 305(b)(2) THE BANK OF NEW YORK MELLON TRUST COMPANY, NATIONAL ASSOCIATION (Exact name of trustee as specified in its charter) 95-3571558 (Jurisdiction of incorporation (I.R.S. Employer Identification No.) if not a U.S. national bank) 700 South Flower Street, Suite 500 Los Angeles, CA (Address of principal executive offices) (Zip code) Rhea L. Murphy, Legal Department The Bank of New York Mellon Trust Company, National Association 700 South Flower Street, Suite 500 Los Angeles, California 90017 (213) 630-6476 (Name, address and telephone number of agent for service) BorgWarner Inc. (Exact name of obligor as specified in its charter) Delaware 13-3404508 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 3850 Hamlin Road Auburn Hills, Michigan (Address of principal executive offices) (Zip code) Senior Debt Securities (Title of the indenture securities) Item 1.General Information. Furnish the following information as to the Trustee: (a) Name and address of each examining or supervising authority to which it is subject. Comptroller of the Currency, Washington, D.C. 20219 Federal Reserve Bank, San Francisco, California 94105 Federal Deposit Insurance Corporation, Washington, D.C. 20429 (b) Whether it is authorized to exercise corporate trust powers. Yes. Item 2.Affiliations with Obligor. If the obligor is an affiliate of the trustee, describe each such affiliation. None. Pursuant to General Instruction B of the Form T-1, no responses are included for Items 3-15 of this Form T-1 because the Obligor is not in default as provided under Item 13. Item 16.List of Exhibits. Exhibits identified in parentheses below, on file with the Commission, are incorporated herein by reference as an exhibit hereto, pursuant to Rule 7a-29 under the Trust Indenture Act of 1939 (the "Act") and 17 C.F.R. 229.10(d). 1. A copy of the articles of association of The Bank of New York Mellon Trust Company, National Association. (Exhibit 1 to Form T-1 filed on September 8, 2008 with Registration Statement No. 333-135006). 2. A copy of certificate of authority of the trustee to commence business. (Exhibit 2 to Form T-1 filed on January 11, 2005 with Registration Statement No. 333-121948). 3. A copy of the authorization of the trustee to exercise corporate trust powers. (Exhibit 3 to Form T-1 filed on September 8, 2008 with Registration Statement No. 333-135006). 4. A copy of the existing by-laws of the trustee. (Exhibit 4 to Form T-1 filed on October 28, 2009 with Registration Statement No. 333-162713). 6. The consent of the trustee required by Section 321(b) of the Act. 7. A copy of the latest report of condition of the Trustee published pursuant to law or to the requirements of its supervising or examining authority. SIGNATURE Pursuant to the requirements of the Trust Indenture Act of 1939, as amended, the trustee, The Bank of New York Mellon Trust Company, National Association, a banking association organized and existing under the laws of the United States of America, has duly caused this statement of eligibility to be signed on its behalf by the undersigned, thereunto duly authorized, all in The City of Chicago, and State of Illinois on the 11thday of February, 2011. THE BANK OF NEW YORK MELLON TRUST COMPANY, NATIONAL ASSOCIATION By: /s/ Y. Ash Name:Y. Ash Title:Associate EXHIBIT 6 The consent of the Trustee required by Section 321 (b) of the Act February 11, 2011 Securities and Exchange Commission Washington, D.C.20549 Ladies and Gentlemen: In connection with the qualification of an indenture by and among BorgWarner Inc. and The Bank of New York Mellon Trust Company, National Association, as trustee, the undersigned, in accordance with Section 321(b) of the Trust Indenture Act of 1939, as amended, hereby consents that the reports of examinations of the undersigned, made by Federal, State, Territorial, or District authorities authorized to make such examinations, may be furnished by such authorities to the Securities and Exchange Commission upon its request therefor. The Bank of New York Mellon Trust Company, National Association By: /s/ Y. Ash Name: Y. Ash Title: Associate EXHIBIT 7 Consolidated Report of Condition of THE BANK OF NEW YORK MELLON TRUST COMPANY, NATIONAL ASSOCIATION of 700 South Flower Street, Suite 200, Los Angeles, CA 90017 At the close of business December 31, 2010, published in accordance with Federal regulatory authority instructions. Dollar Amounts In Thousands ASSETS Cash and balances due from Depository institutions: Noninterest-bearing balances and currency and coin Interest-bearing balances Securities: Held-to-maturity securities 7 Available-for-sale securities: Federal funds sold and securities purchased under agreements to resell: Federal funds sold Securities purchased under agreements to resell 0 Loans and lease financing receivables Loans and leases held for sale 0 Loans and leases, net of unearned income 0 LESS: Allowance for loan and lease losses 0 Loans and leases, net of unearned 0 income and allowance 0 Trading assets 0 Premises and fixed assets (including capitalized leases) Other real estate owned Investments in unconsolidated subsidiaries and associated companies 1 Direct and indirect investments in real estate ventures 0 Intangible assets: Goodwill Other intangible assets Other assets Total assets LIABILITIES Deposits: In domestic offices Noninterest-bearing Interest-bearing 0 Not applicable Federal funds purchased and securities sold under agreements to repurchase: Federal funds purchased 0 Securities sold under agreements to repurchase 0 Trading liabilities 0 Other borrowed money: (includes mortgage indebtedness and obligations under capitalized leases) Not applicable Not applicable Subordinated notes and debentures 0 Other liabilities Total liabilities Not Applicable EQUITY CAPITAL Perpetual preferred stock and related surplus 0 Common stock Surplus (exclude all surplus related to preferred stock) Not Applicable Retained earnings Accumulated other comprehensive income Other equity capital components 0 Not Available Total bank equity capital Noncontrolling (minority) interests in consolidated subsidiaries 0 Total equity capital Total liabilities and equity capital I, Karen Bayz, Managing Director of the above-named bank do hereby declare that the Reports of Condition and Income (including the supporting schedules) for this report date have been prepared in conformance with the instructions issued by the appropriate Federal regulatory authority and are true to the best of my knowledge and belief. Karen Bayz ) Managing Director We, the undersigned directors (trustees), attest to the correctness of the Report of Condition (including the supporting schedules) for this report date and declare that it has been examined by us and to the best of our knowledge and belief has been prepared in conformance with the instructions issued by the appropriate Federal regulatory authority and is true and correct. Troy Kilpatrick, MD ) Frank P. Sulzberger, MD ) Directors (Trustees) William D. Lindelof, MD )
